IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                       _____________________                   United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                          No. 15-70012                            July 10, 2017
                                      _____________________
                                                                                 Lyle W. Cayce
                                                                                      Clerk
 LISA JO CHAMBERLIN,
                                                                         Petitioner - Appellee

 versus


 MARSHALL L. FISHER, COMMISSIONER, MISSISSIPPI DEPARTMENT
 OF CORRECTIONS,
                                         Respondent - Appellant

                                   __________________________

                       Appeal from the United States District Court
                   for the Southern District of Mississippi, Hattiesburg
                               __________________________

                          ON PETITION FOR REHEARING AND
                          PETITION FOR REHEARING EN BANC

                    (Opinion April 27, 2017, 5 Cir., 2017, 855 F.3d 657)

Before STEWART, Chief Judge, JOLLY, JONES, SMITH, DENNIS,
CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
HIGGINSON and COSTA, Circuit Judges. 1

BY THE COURT:

         A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,

         IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.


 1   Judge Graves is recused and did not participate in this decision.